Citation Nr: 0432672	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 until 
September 1965.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2003 
rating decision of the Regional Office (RO) in Columbia, 
South Carolina that denied service connection for bilateral 
foot disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he may have had minor foot pain 
prior to entering service, but that the rigors of active 
duty, including marching, basic training, and the type of 
footwear required, resulted in a permanent increase in 
severity of any pre-existing condition.  He avers that as 
such, service connection should be granted for bilateral foot 
disability, to include on the basis of aggravation.  

Review of the service medical records reflects that the April 
1963 enlistment examination in the Marine Corps found no foot 
abnormality.  The veteran was examined by a medical board in 
August 1995 and it was determined that he was unfit for duty 
due to bilateral congenital hallux valgus.  A claim for 
service connection for bilateral foot disability was received 
in February 2003.  Private clinical records dating from 2000 
show that the appellant has received extensive and ongoing 
treatment for lower extremity disability.  In view of these 
facts the Board is of the opinion that a specialized VA 
examination is warranted.  In view of these facts the Board 
finds that a specialized VA examination is warranted.

The Board also observes that that there is an approximately 
35-year lapse of time between the veteran's discharge from 
service, and medical records in 2000 showing treatment for 
lower extremity disability.  The appellant should thus be 
contacted and requested to provide the names of any and all 
physicians who treated him in the years following discharge 
from active duty for a more comprehensive picture of the 
claimed disability since service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for the feet 
since September 1965, which have not 
been previously submitted. 

2.  The appellant should be scheduled 
for examination by a VA orthopedist to 
determine the nature, severity, and 
etiology of bilateral foot disability.  
The claims file should be made 
available to the examiner in 
conjunction with the examination.  The 
examiner is requested to obtain a 
comprehensive clinical history.  
Following the examination, it is 
requested that the examiner render 
opinions as to the following:

a) What is the current foot 
diagnosis(es), and is it related to 
hallux valgus diagnosed in service?

b) Was the hallux valgus diagnosed in 
service congenital or acquired in 
nature?

c)  Did hallux valgus deformity 
originate in service or did it exist 
prior to entering active duty?

d)  If the hallux valgus is congenital, 
is it as likely as not that there was 
superimposed trauma or pathology to the 
feet due to the rigors of active duty 
which resulted in a chronic disability?

e)  If hallux valgus is acquired and 
existed  prior to service, was there a 
chronic increase in severity of the 
disorder beyond normal progression 
during active duty?  

A complete rationale for the opinions 
expressed should be included in the 
report.

3.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim.  If the benefit 
sought on appeal continues to be 
denied, the RO should furnish an 
appropriate supplemental statement of 
the case to the appellant and his 
representative.  They should then be 
afforded a reasonable period in which 
to respond before the record is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



